Citation Nr: 1422987	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2004 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.

2.  Evidence added to the record since the final August 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302 (2013).

2.  New and material evidence has been received to reopen the claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for bilateral hearing loss and tinnitus.  The RO previously denied those claims in an August 2004 rating decision because there was no medical link between the Veteran's hearing loss and his service, and because his tinnitus neither occurred in nor was caused by service.  The August 2004 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was 
issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Since August 2004, new evidence has been added to the claims file which is material to the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Specifically, in July 2009, the Veteran's spouse and two friends asserted that they had known the Veteran within one year of separation from service, and had observed hearing loss and ringing in his ears since that time.  Such statements are presumed credible solely for the purpose of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As this corroborating evidence of ongoing symptoms since service was not available at the time of the August 2004 denial, it is new.  As it regards the reason for the denials of his claims for bilateral hearing loss and tinnitus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The service connection claim for bilateral sensorineural hearing loss is reopened.

The service connection claim for tinnitus is reopened.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has current diagnoses of hearing loss for VA purposes in his VA treatment records, dated March 2004 and April 2009.  Specifically, the March 2004 record shows word recognition scores of 88 and 92 percent, and the April 2009 record shows scores of 88 percent bilaterally.  See 38 C.F.R. § 3.385.

He has also competently and credibly reported that he was exposed to aircraft noise trauma on the flight line in service in his July 2009 statement, August 2009 notice of disagreement, and June 2010 substantive appeal.  His DD Form 214, which shows a military specialty of Jet Engine Mechanic, corroborates those statements.  

Further, the Veteran reported at his August 2004 VA examination that his bilateral hearing loss began during military service and his continued to worsen over the years.  He further reported that his tinnitus began with gradual onset around the time that he separated from service.  As noted above, in July 2009, the Veteran's spouse and two friends asserted that they had known the Veteran within one year of separation from service, and had observed hearing loss and ringing in his ears since that time.

In light of the newly-obtained information above, the Board finds that remand is warranted to obtain a new examination and opinion as to the relationship between the claimed disabilities and service. 

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VA Outpatient Clinic in Pensacola, Florida, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for hearing loss and tinnitus.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since March 2010 from the Pensacola VA outpatient clinic.  If any requested records are not available, the Veteran should be notified of such. 

2.  After completion of the above, schedule the Veteran for a VA audiological examination for his hearing loss and tinnitus.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

Considering each ear separately, is the Veteran's hearing loss and tinnitus at least as likely as not (50 percent or greater probability) etiologically related to his active military service, to include his acknowledged acoustic trauma resulting from exposure to jet engine noises on the flight line?  Please explain why or why not.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide 
a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After the above has been completed to the extent possible, the AOJ should readjudicate the appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


